





Exhibit 10.2

OMNIBUS FOURTEENTH AMENDMENT TO CREDIT AGREEMENT AND
SIXTEENTH AMENDMENT TO NOTE AND WARRANT PURCHASE AGREEMENT

This Omnibus Fourteenth Amendment to Credit Agreement and Sixteenth Amendment to
Note and Warrant Purchase Agreement (“Amendment”) is dated as of April 6, 2016
and effective as of March 31, 2016, by and among Implant Sciences Corporation, a
Massachusetts corporation (the “Company”), the Guarantors party to each Guaranty
(as defined below), DMRJ Group LLC, a Delaware limited liability company (the
“Investor”) and Montsant Partners LLC (the “Assignee”).

BACKGROUND

A.

The Company and Investor are parties to a certain Note and Warrant Purchase
Agreement dated as of December 10, 2008 (as modified or amended from time to
time, including, without limitation, as amended by that certain First Amendment
to Note and Warrant Purchase Agreement dated July 1, 2009, that certain Omnibus
Waiver and First Amendment to Credit Agreement and Third Amendment to Note and
Warrant Purchase Agreement dated as of January 12, 2010 (the “First Omnibus
Amendment”), that certain Omnibus Second Amendment to Credit Agreement and
Fourth Amendment to Note and Warrant Purchase Agreement dated as of April 23,
2010, that certain Omnibus Third Amendment to Credit Agreement and Fifth
Amendment to Note and Warrant Purchase Agreement dated as of September 30, 2010,
that certain Omnibus Fourth Amendment to Credit Agreement and Sixth Amendment to
Note and Warrant Purchase Agreement dated as of March 30, 2011, that certain
Omnibus Fifth Amendment to Credit Agreement and Seventh Amendment to Note and
Warrant Purchase Agreement dated as of April 7, 2011, that certain Omnibus Sixth
Amendment to Credit Agreement and Eighth Amendment to Note and Warrant Purchase
Agreement dated as of September 29, 2011, that certain Omnibus Seventh Amendment
to Credit Agreement and Ninth Amendment to Note and Warrant Purchase Agreement
dated as of October 13, 2011, that certain Omnibus Eighth Amendment to Credit
Agreement and Tenth Amendment to Note and Warrant Purchase Agreement dated as of
February 21, 2012, that certain Omnibus Ninth Amendment to Credit Agreement and
Eleventh Amendment to Note and Warrant Purchase Agreement dated as of September
5, 2012 (the “Ninth Omnibus Amendment”), that certain Omnibus Tenth Amendment to
Credit Agreement and Twelfth Amendment to Note and Warrant Purchase Agreement
dated as of February 28, 2013 (the “Tenth Omnibus Amendment”), that certain
Omnibus Eleventh Amendment to Credit Agreement and Thirteenth Amendment to Note
and Warrant Purchase Agreement dated as of November 14, 2013, that certain
Omnibus Twelfth Amendment to Credit Agreement and Fourteenth Amendment to Note
and Warrant Purchase Agreement dated as of March 19, 2014 and that certain
Omnibus Thirteenth Amendment to Credit Agreement and Fifteenth Amendment to Note
and Warrant Purchase Agreement dated as of March 19, 2015 (the “Thirteenth
Omnibus Amendment” and collectively, the “Purchase Agreement”), pursuant to
which, among other things, Investor purchased that certain Senior Secured
Convertible Promissory Note dated December 10, 2008, as amended by that certain
Amended and Restated Senior Secured Convertible Promissory Note dated as of
March 12, 2009, and assigned to the Assignee pursuant to that certain Assignment
Agreement dated as of











--------------------------------------------------------------------------------







May 4, 2015 (the “Assignment Agreement”), in the original aggregate principal
amount of $5,600,000 (as amended, the “March 2009 Note”).

B.

Pursuant to the Purchase Agreement, Investor subsequently purchased that certain
Senior Secured Promissory Note dated July 1, 2009 in the original aggregate
principal amount of $1,000,000 (as modified or amended from time to time, the
“July 2009 Note”).

C.

Pursuant to the Ninth Omnibus Amendment, among other things, the Company issued
to the Investor a second Senior Secured Convertible Promissory Note (as modified
or amended from time to time, the “September 2012 Note”).  Pursuant to the Tenth
Omnibus Amendment, among other things, the Company issued to the Investor a
third Senior Secured Convertible Promissory Note (as modified or amended from
time to time, the “February 2013 Note”, and together with the September 2012
Note, the March 2009 Note and July 2009 Note, the “Term Notes” and each a “Term
Note”).

D.

The Purchase Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto, including, without limitation, the
March 2009 Note, the July 2009 Note, the September 2012 Note and the February
2013 Note, are referred to herein collectively as the “Purchase Documents”.

E.

The Company and Investor are also parties to a certain Credit Agreement dated
September 4, 2009 (as modified or amended from time to time, including, without
limitation, the Omnibus Amendments referenced in Paragraph A above, the “Credit
Agreement”), pursuant to which, among other things, the Company executed and
delivered to Investor that certain Promissory Note dated September 4, 2009 in
the original aggregate principal amount of $3,000,000 (as amended by that
certain Amended and Restated Promissory Note dated January 12, 2010 in the
original aggregate principal amount of $5,000,000 and that certain Amended and
Restated Promissory Note dated as of April 23, 2010 but effective as of April 7,
2010, in the original aggregate principal amount of $10,000,000, that certain
Amended and Restated Promissory Note dated as of March 30, 2011 in the original
aggregate principal amount of $15,000,000, and that certain Amended and Restated
Promissory Note dated as of September 29, 2011 in the original aggregate
principal amount of $23,000,000 (as modified or amended from time to time, the
“Revolver Note” and, together with the March 2009 Note, the July 2009 Note, the
September 2012 Note and the February 2013 Note, each a “Note” and collectively,
the “Notes”)).

F.

Reference is also made to that certain Intercreditor Agreement, dated as of
March 19, 2014 by and between the First Lien Agent (as defined therein) for
itself and on behalf of the First Lien Creditors (as defined therein) and the
Second Lien Creditor (as defined therein) and acknowledged by the Borrowers (as
defined therein) and the other Obligors (as defined therein) (as amended,
modified, supplemented or restated from time to time, being herein called the
“Intercreditor Agreement”), pursuant to which the respective priorities and
other related intercreditor matters as between the First Lien Agent, the First
Lien Creditors, the Second Lien Creditor and acknowledged by the Borrowers and
the other Obligors were addressed.

G.

The Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto, including, without limitation, the
Revolver Note, are





2




--------------------------------------------------------------------------------







referred to herein collectively as the “Credit Documents” and, together with the
Purchase Documents and the Intercreditor Agreement, each a “Transaction
Document” and collectively, the “Transaction Documents”.

H.

The Investor, Assignee and Company have agreed to modify certain of the
definitions, terms and conditions in the Transaction Documents.

I.

All capitalized terms not otherwise defined herein shall have the meaning
ascribed thereto in the applicable Transaction Document.

NOW, THEREFORE, with the foregoing Background incorporated by reference and made
a part hereof and intending to be legally bound, the parties agree as follows:

1.

Amendments to the Transaction Documents.  Notwithstanding anything to the
contrary contained in any of the Transaction Documents, upon the effectiveness
of this Amendment, the Transaction Documents are hereby amended as follows:

(a)

Maturity Date.  The term “Maturity Date”, as used and/or defined in each of the
(i) July 2009 Note and the Credit Agreement, is hereby amended and restated to
refer to the following:  “June 30, 2016” and (ii) March 2009 Note, September
2012 Note and February 2013 Note is hereby amended and restated to refer to the
following:  “December 30, 2016”.

(b)

Issuance Date.  The term “Issuance Date”, as used in the March 2009 Note, the
September 2012 Note and the February 2013 Note, is hereby amended and restated
to refer to the following with respect to each Note:  “the date on which the
Note was executed and issued by the Company”.

(c)

Section 2(b) of the First Omnibus Amendment.  Section 2(b) of the First Omnibus
Amendment is hereby deleted in its entirety and replaced with the following:
 “Reserved.”

(d)

Section 3.4 of the March 2009 Note.  Section 3.4 of the March 2009 Note is
hereby deleted in its entirety and replaced with the following:  “Reserved.”

(e)

Section 3(a) of the Tenth Omnibus Amendment.  Section 3(a) of the Tenth Omnibus
Amendment is hereby amended and restated in its entirety as follows:

“(a)  The March 2009 Note plus all accrued and unpaid interest thereon at the
time of any conversion (the “March 2009 Note Convertible Amount”) may be
converted at the option of the Investor at any time and from time to time into
such number of shares of the Company’s Series J Preferred Stock (the “Series J
Preferred Stock”), upon one (1) business day’s notice to the Company, determined
by dividing the March 2009 Note Convertible Amount, or such portion thereof
sought to be converted by the Investor, by the product of 12,500 times the
Series J Conversion Price (as defined in the Articles of Amendment (as defined
below) as may be adjusted as provided therein), effective immediately prior to
such conversion.”





3




--------------------------------------------------------------------------------







(f)

New Section 1.2A added to each Term Note.  A new Section 1.2A is hereby added to
each Term Note, in each case immediately following the current Section 1.2 as a
new paragraph in each such Term Note, with each new Section 1.2A to read as
follows:

“Section 1.2A. Certain Representation and Warranty.

If any representation, warranty or agreement set forth in that certain Comfort
Letter, effective March 31, 2016, from the Company to the Investor and the
Assignee is or becomes breached or is or becomes false or misleading in any
respect, then the interest rate otherwise applicable under this Note shall be
increased by an additional fourteen percent (14%) per annum (prorated for
partial years), not to exceed the maximum amount of such interest permitted by
applicable New York law.”

(g)

Section 2.5 of the Credit Agreement.  A new clause (d) is hereby added to
Section 2.5 of the Credit Agreement to read as follows:

“(d). If any representation, warranty or agreement set forth in that certain
Comfort Letter, effective March 31, 2016, from the Company to the Investor and
the Assignee is or becomes breached or is or becomes false or misleading in any
respect, then the interest rate otherwise applicable on the outstanding amount
of the Advances shall be increased by an additional fourteen percent (14%) per
annum (prorated for partial years), not to exceed the maximum amount of such
interest permitted by applicable New York law.”

2.

Representations and Warranties.  Company represents and warrants to Investor and
Assignee that:

(a)

All warranties and representations made to Investor and Assignee, as applicable,
under the Transaction Documents are true and correct, in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified by materiality,
Material Adverse Effect or dollar thresholds in the text thereof), as to the
date hereof unless they specifically relate to an earlier date in which case
they shall be true and correct as of such date, other than as set forth on the
disclosure schedules (the “Updated Disclosure Schedules”) to be delivered to
Investor pursuant to Section 5 below (the numbers of which shall correspond to
the numbers of the disclosure schedules to the applicable Transaction Document);
notwithstanding the foregoing, the representations and warranties made as of the
Closing Date (as defined in the Purchase Agreement) in Section 2.1(c) of the
Purchase Agreement shall be made as of the date hereof.

(b)

The Company and the Guarantors (as applicable) have the requisite corporate
power and authority to enter into and perform this Amendment in accordance with
the terms hereof.  The execution, delivery and performance of this Amendment by
the Company and the Guarantors, the consummation by them of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action, no further consent or authorization of the Company, the
Guarantors, their Board of Directors, stockholders or any other third party is
required.  When executed and delivered by the Company and the Guarantors, this
Amendment





4




--------------------------------------------------------------------------------







shall constitute a valid and binding obligation of the Company and the
Guarantors enforceable against the Company and the Guarantors in accordance with
its terms.

(c)

This Amendment and all other documents, instruments and agreements executed in
connection with this Amendment and any assignment, instrument, document, or
agreement executed and delivered in connection herewith, will be valid, binding,
and enforceable in accordance with its respective terms.

(d)

Upon each of the effectiveness of this Amendment and the filing of each CoD
Amendment (as defined below), no default or Event of Default is outstanding
under any of the Transaction Documents.

3.

Effectiveness Conditions.  This Amendment shall be effective upon completion of
the following conditions precedent (the “Amendment Date”):

(a)

Execution and delivery by the Company, each Person who delivered a Guaranty (as
defined below) to Investor in connection with the Transaction Documents (each a
“Guarantor” and collectively, the “Guarantors”) and First Lien Agent to Investor
and Assignee of this Amendment;

(b)

Delivery by the Company to Investor and Assignee of a secretary’s certificate,
dated as of the date hereof, as to (i) the resolutions adopted by the Board of
Directors (A) approving the transactions contemplated hereby and (B) approving
and adopting the amendments to the certificates of designation of the Series H
Convertible Preferred Stock of the Company, the Series I Convertible Preferred
Stock of the Company and the Series J Convertible Preferred Stock of the
Company, in the form attached hereto as Exhibits A, B and C, respectively
(collectively, the “CoD Amendments”), (ii) the Articles of Organization
(including all certificates of designation thereunder specifying the terms of
each series of the Company’s preferred stock), (iii) the Bylaws, each as in
effect as of the date hereof, and (iv) the authority and incumbency of the
officers of the Company and the Guarantors executing this Amendment and any
other documents required to be executed or delivered in connection therewith;

(c)

Delivery by the Company to the Investor and Assignee of a favorable opinion of
Engel & Schultz, P.C., counsel to the Company, addressed to the Investor and
Assignee, addressing certain matters with respect to the authorization,
execution, delivery and enforceability of this Amendment, in form and substance
satisfactory to the Investor and Assignee;

(d)

Prepayment by the Company of all interest to be accrued from the date hereof
through June 30, 2016, on each of the March 2009 Note, the September 2012 Note
and the February 2013 Note (which shall equal $119,400.00 on account of the
March 2009 Note, $450,000.00 on account of the September 2012 Note and
$450,000.00 on account of the February 2013 Note), by increasing the outstanding
aggregate principal amount under each of the March 2009 Note, the September 2012
Note and the February 2013 Note, respectively.  Following such prepayment, the
new outstanding principal balance under (i) the March 2009 Note shall be
$5,283,754.56, (ii) the September 2012 Note shall be $18,970,000.00 and (iii)
the February 2013 Note shall be $17,523,455.00;





5




--------------------------------------------------------------------------------







(e)

Execution and/or delivery by Company of all agreements, instruments and
documents requested by Investor and/or Assignee to effectuate and implement the
terms hereof and the Transaction Documents, in form and substance satisfactory
to Investor, Assignee and their counsel;

(f)

The Company shall pay any and all costs, fees and expenses of Investor and
Assignee (including without limitation, attorneys’ fees and disbursements) in
connection with this Amendment and the transactions contemplated hereby;

(g)

Investor and Assignee shall have completed a due diligence investigation of the
Company in scope, and with results, satisfactory to the Investor and Assignee;
and

(h)

The Company, Investor and Assignee shall have completed and obtained all
internal approvals with respect to this Amendment, including but not limited to
the approvals of the Investor’s and Assignee’s respective investment committees
and of the Company’s board of directors.

4.

Additional Terms and Covenants.  

(a)

Notwithstanding anything to the contrary in the Transaction Documents, all
outstanding amounts due to the Investor and Assignee under the Transaction
Documents shall be immediately due and payable if the Company receives an offer
from another person or entity with respect to a Major Transaction, the Investor
notifies the Company that such offer is satisfactory to the Investor (in its
sole discretion), and either (i) the Board of Directors of the Company does not
approve such Major Transaction within ten (10) days of the Company’s receipt of
such notice from the Investor, (ii) if such Major Transaction is subject to
stockholder approval, the Company does not file a preliminary proxy statement
with the SEC within fifteen (15) days of the Company’s receipt of such notice
from the Investor or (iii) if such Major Transaction is subject to stockholder
approval, the stockholders of the Company do not approve such Major Transaction
within ninety (90) days of the Company’s receipt of such notice from the
Investor, that the Company shall be obligated to immediately forward to the
Investor any offer that the Company receives with respect to any Major
Transaction.

(b)

Notwithstanding anything to the contrary in the Transaction Documents, the
Company shall provide not less than thirty (30) business days’ written notice to
the Investor and Assignee, as applicable, of the Company’s intent to repay all
or any portion of the principal, interest and other amounts outstanding under
the Notes.  Following receipt of any such notice, Investor and Assignee shall
have the option to convert all or any portion of Notes in accordance with the
applicable conversion terms of the applicable Note.

(c)

Notwithstanding anything to the contrary in the Transaction Documents, each
Note, plus all accrued and unpaid interest thereon at the time of any
conversion, may be converted at the option of the Investor or Assignee, as
applicable, at any time and from time to time into such number of shares of the
applicable preferred stock of the Company, upon one (1) business day’s notice to
the Company.  Upon Assignee’s conversion of the March 2009 Note, the shares of
preferred stock shall be issued to the Assignee or any designee(s) of Assignee.





6




--------------------------------------------------------------------------------







(d)

Notwithstanding anything to the contrary in the Transaction Documents, the
Company shall pay all outstanding principal and accrued and unpaid interest
under the Notes on the Maturity Date.

(e)

Notwithstanding anything to the contrary in the Transaction Documents, on and
following the Amendment Date, the Company agrees it will not, and will not
permit any Subsidiary to, enter into, create, incur, assume, suffer, become or
be liable for in any manner, or permit to exist, any indebtedness, or guarantee,
assume, endorse or otherwise become responsible for (directly or indirectly),
any indebtedness, performance or obligations of any other Person.  Failure of
the Company to comply with, or any breach by the Company of, this clause (e)
shall be an immediate Event of Default under the Transaction Documents.

(f)

Notwithstanding anything to the contrary in the Transaction Documents, the
Company shall be obligated to provide the Investor and Assignee with written
notice of the anticipated record date with respect to any Major Transaction at
least five (5) Business Days prior to such record date.  Failure of the Company
to comply with, or any breach by the Company of, this clause (f) shall be an
immediate Event of Default under the Transaction Documents.

(g)

Notwithstanding anything to the contrary in the Transaction Documents, the
Company shall not amend any terms of the Series H Convertible Preferred Stock of
the Company, the Series I Convertible Preferred Stock of the Company and/or the
Series J Convertible Preferred Stock of the Company, in each case without the
prior written consent of the Investor.  Failure of the Company to comply with,
or any breach by the Company of, this clause (g) shall be an immediate Event of
Default under the Transaction Documents.

(h)

Notwithstanding anything to the contrary in the Transaction Documents, the
Company shall not issue any shares of Series H Convertible Preferred Stock,
Series I Convertible Preferred Stock or Series J Convertible Preferred Stock of,
other than upon the conversion of the March 2009 Note, the September 2012 Note
and the February 2013 Note or with the prior written consent of the Investor.
Failure of the Company to comply with, or any breach by the Company of, this
clause (h) shall be an immediate Event of Default under the Transaction
Documents.

5.

Post-Closing Obligations.  The Company agrees to deliver, or cause to be
delivered, to the Investor and Assignee, the items described below on or before
the dates specified with respect to such items, or such later dates as may be
agreed to by the Investor and Assignee in their reasonable discretion.  Failure
of the Company to deliver any of the items below on the date required therefor
shall be an immediate Event of Default under the Transaction Documents:

(a)

On or before five (5) Business Days from the Amendment Date, deliver to the
Investor and Assignee a favorable opinion of Engel & Schultz, P.C., counsel to
the Company, addressed to the Investor and Assignee, addressing certain matters
with respect to the voting rights of the Company’s outstanding convertible
preferred stock (including an opinion that (i) the only stockholder vote
required to approve a merger of the Company with or into another person or
entity is a two-thirds majority of all shares of the Company and that, for these
purposes, any





7




--------------------------------------------------------------------------------







shares of voting preferred stock that, pursuant to their certificates of
designation (as amended pursuant to the documents contemplated by this
Amendment), entitle their holders to vote on an as-converted basis and together
with the common stock shall be counted in such two-thirds vote on an
as-converted basis and (ii) no separate class vote of the Company’s common stock
is required for such a merger), in form and substance satisfactory to the
Investor and Assignee; and

(b)

On or before fifteen (15) days from the Amendment Date, deliver to Investor the
Updated Disclosure Schedules, in form and substance satisfactory to Investor.

6.

Consent to Amendment to Second Lien Documents.  First Lien Agent, on behalf of
the First Lien Creditors, hereby consents to this Amendment and the terms and
provisions contained herein.

7.

No Waiver.  Each of the Investor and Assignee, as applicable, reserves all of
its rights and remedies arising with respect to any and all defaults or events
of defaults under the Transaction Documents that may be in existence on the date
hereof, regardless of whether such defaults or events of default have been
identified, or which may occur in the future.  Each of the Investor and the
Assignee has not modified, is not waiving and has not agreed to forbear in the
exercise of, any of its present or future rights and remedies.  No action taken
or claimed to be taken by Investor or Assignee will constitute such a waiver,
modification or agreement to forbear.  This Amendment does not obligate Investor
or Assignee to agree to any other extension or modification of the Transaction
Documents nor does it constitute a course of conduct or dealing on behalf of
Investor or Assignee or a waiver of any other rights or remedies of Investor or
Assignee except as and only to the extent expressly set forth herein.  No
omission or delay by Investor or Assignee in exercising any right or power under
the Transaction Documents, this Amendment or any related instruments, agreements
or documents will impair such right or power or be construed to be a waiver of
any default or Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or power will not preclude other or further
exercise thereof or the exercise of any other right, and no waiver will be valid
unless in writing and then only to the extent specified.

8.

Ratification of Loan Documents.  Except as expressly set forth herein, all of
the terms and conditions of the Purchase Agreement, the Credit Agreement and the
other Transaction Documents are hereby ratified and confirmed and continue
unchanged and in full force and effect.  All references to any of the
Transaction Documents shall mean the applicable Transaction Document as modified
by this Amendment and all references to the Note or Notes in any of the
Transaction Documents shall mean, collectively, the Notes as modified herein.

9.

Confirmation of Indebtedness.  The Company confirms and acknowledges that as of
the close of business on March 31, 2016, Company was indebted to Investor
without any deduction, defense, setoff, claim or counterclaim, of any nature, in
the aggregate principal and interest in the amount of $65,042,673.86 of which
$5,283,754.56 is due on account of the March 2009 Note, $2,112,165.82 is due on
account of the July 2009 Note, $21,153,298.43 is due on account of Advances (as
defined in the Credit Agreement), $18,970,000.00 is due on account of the
September 2012 Note, and $17,523,455.05 is due on account of the February 2013
Note plus all fees, costs and expenses incurred to date in connection with the
Purchase Agreement, the Credit Agreement and the other Transaction Documents.





8




--------------------------------------------------------------------------------







10.

Collateral.  The Company and Guarantors hereby confirm and agree that all
security interests and liens granted to Investor and Assignee pursuant to the
Transaction Documents continue in full force and effect and shall continue to
secure the Obligations (as defined in the Security Agreements (as defined in the
Purchase Agreement and as defined in the Credit Agreement)), including all
liabilities and obligations (primary, secondary, direct, contingent, sole, joint
or several) due or to become due, or that are now or may be hereafter contracted
or acquired, or owing, under the Notes and any other instruments, agreements or
other documents executed and/or delivered in connection herewith or therewith,
in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later increased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from Investor
and/or Assignee as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time.

11.

Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby acknowledges the terms and conditions of this Amendment and confirms that
the Guarantors jointly and severally and absolutely and unconditionally
guarantee, as surety, all of the Secured Obligations (as defined in the Guaranty
from Guarantors to Investor dated December 10, 2008 and in the Guaranty from
Guarantors to Investor dated September 4, 2009 (each, a “Guaranty”)) including
all liabilities and obligations (primary, secondary, direct, contingent, sole,
joint or several) due or to become due, or that are now or may be hereafter
contracted or acquired, or owing, under the Notes and covenants that each such
Guaranty remains unchanged and in full force and effect and shall continue to
cover the existing and future Obligations of Company to Investor and Assignee.

12.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to any of
the conflicts of law principles which would result in the application of the
substantive law of another jurisdiction.  This Amendment shall not be
interpreted or construed with any presumption against the party causing this
Amendment to be drafted.

13.

Signatories.  Each individual signatory hereto represents and warrants that he
or she is duly authorized to execute this Amendment on behalf of his or her
principal and that he or she executes the Amendment in such capacity and not as
a party.

14.

Duplicate Originals.  Two or more duplicate originals of this Amendment may be
signed by the parties, each of which shall be an original but all of which
together shall constitute one and the same instrument.  This Amendment may be
executed in counterparts, all of which counterparts taken together shall
constitute one completed fully executed document.  Signature by facsimile or PDF
shall bind the parties hereto.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





9




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment the day and year
first above written.

COMPANY:

IMPLANT SCIENCES CORPORATION







By:_/s/ William J. McGann

     Name: William J McGann

     Title: CEO

 

C ACQUISITION CORP.







By:_/s/ William J. McGann

     Name: William J. McGann

     Title: President

 

ACCUREL SYSTEMS INTERNATIONAL CORPORATION







By:_/s/ William J. McGann

     Name: William J. McGann

     Title: President

 

IMX ACQUISITION CORP.







By:_/s/ William J. McGann

     Name: William J. McGann

     Title: President








(Signature Page to Omnibus Fourteenth Amendment to Credit Agreement and
Sixteenth Amendment to Note and Warrant Purchase Agreement (DMJR 2016))




--------------------------------------------------------------------------------










INVESTOR:

DMRJ GROUP LLC







By: /s/ Zachary Weiner

     Name: Zachary Weiner

     Title: Authorized Signatory

ASSIGNEE:

MONTSANT PARTNERS LLC




By: /s/ Zachary Weiner

     Name: Zachary Weiner

     Title: Authorized Signatory




FIRST LIEN AGENT:

BAM ADMINISTRATIVE SERVICES LLC







By: /s/ Dhruv Narain

     Name: Dhruv Narain

     Title: Authorized Signatory








(Signature Page to Omnibus Fourteenth Amendment to Credit Agreement and
Sixteenth Amendment to Note and Warrant Purchase Agreement (DMJR 2016))




--------------------------------------------------------------------------------







EXHIBIT A





























































































































--------------------------------------------------------------------------------







IMPLANT SCIENCES CORPORATION




AMENDMENT TO TERMS OF




SERIES H CONVERTIBLE PREFERRED STOCK




The terms of the Series H Convertible Preferred Stock (the “Series H Preferred
Stock”) of Implant Sciences Corporation, a Massachusetts corporation (the
“Corporation”), as originally set forth in Exhibit A of the Articles of
Amendment of the Corporation adopted by the Corporation on September 4, 2012 are
hereby amended as follows:

1.

The number of shares of authorized and unissued Preferred Stock, par value $0.10
per share (the “Preferred Stock”), of the Corporation designated as Series H
Preferred Stock shall be increased from 15,000 shares to 22,500 shares.

2.

The first sentence of Section 2.1 is hereby deleted in its entirety and replaced
with the following sentence:  “From and after July 1, 2016 (and, for the
avoidance of doubt, including July 1, 2016), the holders of the Series H
Preferred Stock shall be entitled to receive, prior in preference to the holders
of any Junior Stock, out of funds legally available therefor, dividends on each
share of Series H Preferred Stock at a rate equal to fifteen percent (15%) of
the Series H Original Issue Price thereof per annum plus all accumulated and
unpaid dividends thereon payable when, as and if declared by the Corporation’s
Board of Directors or upon a Liquidation Event, redemption, repurchase or
conversion of the Series H Preferred Stock (“Dividend Payment Event”).”

3.

Section 2.1 is hereby further amended to add the following as a new paragraph at
the end thereof:  “Notwithstanding the foregoing, if any of the representations,
warranties or agreements set forth in that certain Comfort Letter, effective
March 31, 2016, from the Corporation to DMRJ Group LLC and Montsant Partners LLC
is or becomes breached or is or becomes false or misleading in any respect, then
the dividend rate otherwise applicable hereunder, as set forth in the preceding
paragraph, shall be increased by an additional fourteen percent (14%) per annum
(prorated for partial years), not to exceed the maximum amount (if any)
permitted by law.”

4.

The first sentence of Section 3.1 is hereby deleted in its entirety and replaced
with the following sentence:  “Subject to the preferences that may be applicable
to any other Series of Preferred Stock then outstanding, in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation (a “Liquidation Event”), the holders of shares of Series H Preferred
Stock then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders before any payment
shall be made to the holders of Junior Stock by reason of their ownership
thereof, an amount per share equal to the greater of (i) the Series H Original
Issue Price (as defined below), plus any accrued but unpaid











--------------------------------------------------------------------------------







dividends thereon, whether or not declared, and (ii) such amount per share as
would have been payable had all shares of Series H Preferred Stock been
converted into Common Stock pursuant to Section 5 immediately prior to such
Liquidation Event.”

5.

Section 4.1 is hereby amended to add the following at the end thereof:
 “Notwithstanding the foregoing, with respect to any Major Transaction (as
defined below) that is approved by the Corporation’s board of directors and
presented to the stockholders of the Corporation for their action or
consideration at any meeting of stockholders of the Corporation (or, if
applicable, by written consent of stockholders in lieu of meeting) (a “Major
Transaction Stockholder Vote”), each holder of outstanding shares of Series H
Preferred Stock shall be entitled to cast the number of votes equal to the
number of whole shares of Common Stock into which the shares of Series H
Preferred Stock held by such holder are convertible as of the record date for
determining stockholders entitled to vote on such matter (irrespective of
whether any such conversion would result in economic gain or loss to the holder)
and shall be entitled to notice of any such meeting of stockholders in
accordance with the By-Laws of the Corporation.  Except as provided by law or as
otherwise provided herein, with respect to any Major Transaction Stockholder
Vote, holders of Series H Preferred Stock shall vote together with the holders
of Common Stock as a single class.”

6.

Section 5.5 is hereby deleted in its entirety and replaced with the following:
 “Notice of Major Transaction.  The Corporation shall be obligated to provide
each holder of Series H Preferred Stock with written notice of the anticipated
record date with respect to any Major Transaction at least five (5) business
days prior to such record date.  For these purposes, “Major Transaction” means
(i) the consolidation, merger or other business combination of the Corporation
with or into another entity or person (other than (x) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Corporation or (y) a consolidation, merger or other
business combination in which holders of the Corporation’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities); (ii) the
sale or transfer of more than fifty percent (50%) of the Corporation’s assets
(based on the fair market value as determined in good faith by the Board of
Directors) other than inventory in the ordinary course of business in one or a
related series of transactions; or (iii) the closing of a purchase, tender or
exchange offer made to the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock in which more than fifty percent (50%) of the
outstanding shares of Common Stock were tendered and accepted.”











--------------------------------------------------------------------------------







EXHIBIT B





























































































































--------------------------------------------------------------------------------







IMPLANT SCIENCES CORPORATION




AMENDMENT TO TERMS OF




SERIES I CONVERTIBLE PREFERRED STOCK




The terms of the Series I Convertible Preferred Stock (the “Series I Preferred
Stock”) of Implant Sciences Corporation, a Massachusetts corporation (the
“Corporation”), as originally set forth in Exhibit A of the Articles of
Amendment of the Corporation adopted by the Corporation on February 27, 2013 are
hereby amended as follows:

1.

The number of shares of authorized and unissued Preferred Stock, par value $0.10
per share (the “Preferred Stock”), of the Corporation designated as Series I
Preferred Stock shall be increased from 15,000 shares to 21,000 shares.

2.

The first sentence of Section 2.1 is hereby deleted in its entirety and replaced
with the following sentence:  “From and after July 1, 2016 (and, for the
avoidance of doubt, including July 1, 2016), the holders of the Series I
Preferred Stock shall be entitled to receive, prior in preference to the holders
of any Junior Stock, out of funds legally available therefor, dividends on each
share of Series I Preferred Stock at a rate equal to fifteen percent (15%) of
the Series I Original Issue Price thereof per annum plus all accumulated and
unpaid dividends thereon payable when, as and if declared by the Corporation’s
Board of Directors or upon a Liquidation Event, redemption, repurchase or
conversion of the Series I Preferred Stock (“Dividend Payment Event”).”

3.

Section 2.1 is hereby further amended to add the following as a new paragraph at
the end thereof:  “Notwithstanding the foregoing, if any of the representations,
warranties or agreements set forth in that certain Comfort Letter, effective
March 31, 2016, from the Corporation to DMRJ Group LLC and Montsant Partners LLC
is or becomes breached or is or becomes false or misleading in any respect, then
the dividend rate otherwise applicable hereunder, as set forth in the preceding
paragraph, shall be increased by an additional fourteen percent (14%) per annum
(prorated for partial years), not to exceed the maximum amount (if any)
permitted by law.”

4.

The first sentence of Section 3.1 is hereby deleted in its entirety and replaced
with the following sentence:  “Subject to the preferences that may be applicable
to any other Series of Preferred Stock then outstanding, in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation (a “Liquidation Event”), the holders of shares of Series I Preferred
Stock then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders before any payment
shall be made to the holders of Junior Stock by reason of their ownership
thereof, an amount per share equal to the greater of (i) the Series I Original
Issue Price (as defined below), plus any accrued but unpaid











--------------------------------------------------------------------------------







dividends thereon, whether or not declared, and (ii) such amount per share as
would have been payable had all shares of Series I Preferred Stock been
converted into Common Stock pursuant to Section 5 immediately prior to such
Liquidation Event.”

5.

Section 4.1 is hereby amended to add the following at the end thereof:
 “Notwithstanding the foregoing, with respect to any Major Transaction (as
defined below) that is approved by the Corporation’s board of directors and
presented to the stockholders of the Corporation for their action or
consideration at any meeting of stockholders of the Corporation (or, if
applicable, by written consent of stockholders in lieu of meeting) (a “Major
Transaction Stockholder Vote”), each holder of outstanding shares of Series I
Preferred Stock shall be entitled to cast the number of votes equal to the
number of whole shares of Common Stock into which the shares of Series I
Preferred Stock held by such holder are convertible as of the record date for
determining stockholders entitled to vote on such matter (irrespective of
whether any such conversion would result in economic gain or loss to the holder)
and shall be entitled to notice of any such meeting of stockholders in
accordance with the By-Laws of the Corporation.  Except as provided by law or as
otherwise provided herein, with respect to any Major Transaction Stockholder
Vote, holders of Series I Preferred Stock shall vote together with the holders
of Common Stock as a single class.”

6.

Section 5.5 is hereby deleted in its entirety and replaced with the following:
 “Notice of Major Transaction.  The Corporation shall be obligated to provide
each holder of Series I Preferred Stock with written notice of the anticipated
record date with respect to any Major Transaction at least five (5) business
days prior to such record date.  For these purposes, “Major Transaction” means
(i) the consolidation, merger or other business combination of the Corporation
with or into another entity or person (other than (x) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Corporation or (y) a consolidation, merger or other
business combination in which holders of the Corporation’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities); (ii) the
sale or transfer of more than fifty percent (50%) of the Corporation’s assets
(based on the fair market value as determined in good faith by the Board of
Directors) other than inventory in the ordinary course of business in one or a
related series of transactions; or (iii) the closing of a purchase, tender or
exchange offer made to the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock in which more than fifty percent (50%) of the
outstanding shares of Common Stock were tendered and accepted.”











--------------------------------------------------------------------------------







EXHIBIT C





























































































































--------------------------------------------------------------------------------







IMPLANT SCIENCES CORPORATION




AMENDMENT TO TERMS OF




SERIES J CONVERTIBLE PREFERRED STOCK




The terms of the Series J Convertible Preferred Stock (the “Series J Preferred
Stock”) of Implant Sciences Corporation, a Massachusetts corporation (the
“Corporation”), as originally set forth in Exhibit B of the Articles of
Amendment of the Corporation adopted by the Corporation on February 27, 2013 are
hereby amended as follows:

1.

The number of shares of authorized and unissued Preferred Stock, par value $0.10
per share (the “Preferred Stock”), of the Corporation designated as Series J
Preferred Stock shall be increased from 6,000 shares to 6,500 shares.

2.

Section 2 is hereby deleted in its entirety and replaced with the following:

“2.

Dividends.

2.1

From and after July 1, 2016 (and, for the avoidance of doubt, including July 1,
2016), the holders of the Series J Preferred Stock shall be entitled to receive,
prior in preference to the holders of any Junior Stock, out of funds legally
available therefor, dividends on each share of Series J Preferred Stock at a
rate equal to fifteen percent (15%) of the Series J Original Issue Price thereof
per annum plus all accumulated and unpaid dividends thereon payable when, as and
if declared by the Corporation’s Board of Directors or upon a Liquidation Event,
redemption, repurchase or conversion of the Series J Preferred Stock (“Dividend
Payment Event”).  Such dividends shall be cumulative.  All dividends accruing on
the Series J Preferred Stock shall be paid by the issuance of additional shares
of Series J Preferred Stock (including fractional shares) in an amount equal in
number to the aggregate amount of the dividend to be paid divided by the Series
J Original Issue Price (“Accruing Dividend Shares”).  When Accruing Dividend
Shares are issued pursuant to this Section 2.1, such shares shall be deemed to
be validly issued and outstanding and fully paid and non-assessable.  The amount
of dividends payable per share of Series J Preferred Stock for any period
shorter than a full year shall be computed ratably on the basis of twelve (12)
thirty (30) day months and a three-hundred sixty (360) day year.

Notwithstanding the foregoing, if any of the representations, warranties or
agreements set forth in that certain Comfort Letter, effective March 31, 2016,
from the Corporation to DMRJ Group LLC and Montsant Partners LLC is or becomes
breached or is or becomes false or misleading in any respect, then the dividend
rate otherwise applicable hereunder, as set forth in the preceding paragraph,
shall be increased by an additional fourteen percent (14%) per annum (prorated
for partial years), not to exceed the maximum amount (if any) permitted by law.











--------------------------------------------------------------------------------







2.2

Subject to the preferences that may be applicable to any other Series of
Preferred Stock then outstanding, the Corporation shall not declare, pay or set
aside any dividends on any shares of Common Stock unless the holders of the
Series J Preferred Stock then outstanding shall simultaneously receive a
dividend on each outstanding share of Series J Preferred Stock in an amount at
least equal to that dividend per share of Series J Preferred Stock as would
equal the product of (i) the dividend payable on each share of Common Stock and
(ii) the number of shares of Common Stock issuable upon conversion of a share of
Series J Preferred Stock, in each case calculated on the record date for
determination of holders entitled to receive such dividend.”

3.

The first sentence of Section 3.1 is hereby deleted in its entirety and replaced
with the following sentence:  “Subject to the preferences that may be applicable
to any other Series of Preferred Stock then outstanding, in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the
Corporation (a “Liquidation Event”), the holders of shares of Series J Preferred
Stock then outstanding shall be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders before any payment
shall be made to the holders of Junior Stock by reason of their ownership
thereof, an amount per share equal to the greater of (i) the Series J Original
Issue Price (as defined below), plus any accrued but unpaid dividends thereon,
whether or not declared, and (ii) such amount per share as would have been
payable had all shares of Series J Preferred Stock been converted into Common
Stock pursuant to Section 5 immediately prior to such Liquidation Event.”

4.

Section 3.1 is also hereby amended by adding the following as the new last
sentence thereof:  “At the option of holders of a majority of the outstanding
Series J Preferred Stock, (i) a consolidation or merger of the Corporation with
or into another entity or person, or any other corporate reorganization, in
which the stockholders of the Corporation immediately prior to such
consolidation, merger or reorganization do not hold at least a majority of the
resulting or surviving entities voting power immediately following such
consolidation, merger or reorganization (solely in respect of their equity
interests), or (ii) a sale or transfer of all or substantially all of the
Corporation’s assets for cash, securities or other property, shall be deemed to
be a Liquidation Event.”

5.

Section 4.1 is hereby amended to add the following at the end thereof:
 “Notwithstanding the foregoing, with respect to any Major Transaction (as
defined below) that is approved by the Corporation’s board of directors and
presented to the stockholders of the Corporation for their action or
consideration at any meeting of stockholders of the Corporation (or, if
applicable, by written consent of stockholders in lieu of meeting) (a “Major
Transaction Stockholder Vote”), each holder of outstanding shares of Series J
Preferred Stock shall be entitled to cast the number of votes equal to the
number of whole shares of Common Stock into which the shares of Series J
Preferred Stock held by such holder are convertible as of the record date for
determining stockholders entitled to vote on such matter (irrespective of
whether any such conversion would result in economic gain or loss to the holder)
and shall be entitled to notice of any such meeting











--------------------------------------------------------------------------------







of stockholders in accordance with the By-Laws of the Corporation.  Except as
provided by law or as otherwise provided herein, with respect to any Major
Transaction Stockholder Vote, holders of Series J Preferred Stock shall vote
together with the holders of Common Stock as a single class.”

6.

Section 5.5 is hereby deleted in its entirety and replaced with the following:
 “Notice of Major Transaction.  The Corporation shall be obligated to provide
each holder of Series J Preferred Stock with written notice of the anticipated
record date with respect to any Major Transaction at least five (5) business
days prior to such record date.  For these purposes, “Major Transaction” means
(i) the consolidation, merger or other business combination of the Corporation
with or into another entity or person (other than (x) pursuant to a migratory
merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Corporation or (y) a consolidation, merger or other
business combination in which holders of the Corporation’s voting power
immediately prior to the transaction continue after the transaction to hold,
directly or indirectly, the voting power of the surviving entity or entities
necessary to elect a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities); (ii) the
sale or transfer of more than fifty percent (50%) of the Corporation’s assets
(based on the fair market value as determined in good faith by the Board of
Directors) other than inventory in the ordinary course of business in one or a
related series of transactions; or (iii) the closing of a purchase, tender or
exchange offer made to the holders of more than fifty percent (50%) of the
outstanding shares of Common Stock in which more than fifty percent (50%) of the
outstanding shares of Common Stock were tendered and accepted.”















